Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/02/2019 and 5/22/2019 have been considered by examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites “a holding device configured to”. The specification defines “a holding device” as a memory on page 15, lines 2-3. The structure is thus defined in the specification and will be interpreted as defined in the specification.

Claim 1 recites “an automatic parking device configured to”. The specification defines “an automatic parking device” as a controller on page 15, lines 3-4. The structure is thus defined in the specification and will be interpreted as defined in the specification

Claim 1 recites “a transition device configured to”. The specification defines “a transition device” as a state transition unit on page 15, lines 4-5. The structure is not defined in the specification. See 112(b) rejection below.

Claims 4-6 recite “a determinator configured to”. The specification defines “a determinator” as a determinator on page 17, lines 2-3. The structure is not defined in the specification. See 112(b) rejection below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a transition device” (claim 1, and 4-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification for “a transition device”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a determinator” (claims 4-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification for “a determinator”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (U.S. Pat. No. 10,040,482) hereinafter Jung.

Referring to claim 1, Jung discloses a holding device configured to hold the target parking position associated with the parking process operation [see Column 5, lines 58-60 - discusses a storage component 120 of the driver assistance apparatus 100 that can store data input to or output from the controller 180 and see Column 11, lines 11-18 - discusses the controller 180 may set a target parking space]. The target parking space can be held in the memory. 
Jung also discloses an automatic parking device configured to perform an automatic parking control of automatically controlling the vehicle such that the vehicle is parked in the target parking position, as a part of the parking process operation [see Column 7, lines 3-19 - discusses a vehicle controller 170 which controls the movement of a vehicle to the target parking space].
Jung also discloses a transition device configured to change the automatic parking control into a standby state while allowing the holding device to hold the target parking position, on condition that a door of the vehicle is opened before the vehicle arrives at the target parking position [see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space].
Jung, discloses wherein said transition device is configured to allow said automatic parking device to restart the automatic parking control, on condition that there is an execution request for the automatic parking control, when the automatic parking control is in the standby state [see Column 11, lines 38-45 - discusses the vehicle continues to the target parking space after a parking instruction is received in the controller 180 from a button].

	Referring to claim 2, Jung discloses the invention with respect to claim 1. Jung further discloses a receiver configured to receive the execution request for the automatic parking control from an exterior of the vehicle [see Column 9, lines 6-8 - discusses the controller 180 acting as a receiver and to receive a remote control signal, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, and see Figure 5 below].

    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

	Referring to claim 3, Jung discloses the invention with respect to claim 1 and claim 2. Jung further discloses wherein said receiver is further configured to receive the execution request for the automatic parking control from an interior of the vehicle [see Figure 2 below -  the controller 180 receives signals from a first user interface 110, see Column 5, lines 50-57 - discusses pushing a button (the first user interface 110), within the vehicle, that executes a driver assistance apparatus, and that button then activates the remote control function], and if the automatic parking control is started due to the execution request for the automatic parking control from the interior and the automatic parking control is then changed into the standby state, said receiver allows the execution request for the automatic parking control from the exterior to be received [see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking location, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, see Figure 5 above].

    PNG
    media_image2.png
    471
    622
    media_image2.png
    Greyscale

Figure 2 of Jung


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stefan et al (U.S. Pub. No. 2011/0080304) hereinafter Toledo.

Referring to claim 4, Jung discloses the invention with respect to claim 1. Jung further discloses a determinator configured to determine whether or not a user of the vehicle has an intention to perform the automatic parking control by an operation from an exterior of the vehicle [see Column 10, lines 39-45 - discusses the controller 180 determining the intention of a remote parking operation]. Jung also discloses wherein said transition device is configured to change the automatic parking control into the standby state while allowing said holding device to hold the target parking position, on condition that it is determined that there is the intention [see Column 8, lines 66-67 and Column 9, lines 1-8 – discusses switching to a standby state when it is determined by the controller 180 that the driver has the intention to park the vehicle from an exterior of the vehicle, the controller 180 waits for the control signal from the remote control terminal to park the vehicle, see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, see Figure 5 below].


    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

However, Jung fails to disclose that this determination is done while the automatic parking control is performed and if the door of the vehicle is closed.
Toledo discloses a determination that is done while the automatic parking control is performed and if the door of the vehicle is closed [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60), and see Paragraph 0020 – discusses that step 60 can include the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause]. 

    PNG
    media_image3.png
    663
    447
    media_image3.png
    Greyscale

Figure 3 of Toledo
Toledo suggests that being able to resume the parking operation without having to manually reset the target parking space is an advantage [see Paragraph 0023]. It is recognized by one having ordinary skill in the art that this parking operation being held in the memory after an interruption and being able to resume the parking operation reduces the time compared to if a person had to manually reset the operation after an interruption.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the determinator with the determining intention to perform the automatic parking control by an operation from an exterior of the vehicle and the transition device with the standby state (holding device holds the target spot) when it is Jung while the automatic parking control is being performed as taught by Toledo in order to resume the parking operation without having to manually reset the target parking space [Toledo, see Paragraph 0023].

Referring to claim 5, Jung discloses the invention with respect to claim 2. Jung further discloses a determinator configured to determine whether or not a user of the vehicle has an intention to perform the automatic parking control by an operation from an exterior of the vehicle [see Column 10, lines 39-45 - discusses the controller 180 determining the intention of a remote parking operation]. Jung also discloses wherein said transition device is configured to change the automatic parking control into the standby state while allowing said holding device to hold the target parking position, on condition that it is determined that there is the intention [see Column 8, lines 66-67 and Column 9, lines 1-8 – discusses switching to a standby state when it is determined by the controller 180 that the driver has the intention to park the vehicle from an exterior of the vehicle, the controller 180 waits for the control signal from the remote control terminal to park the vehicle, see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, see Figure 5 below].


    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

However, Jung fails to disclose that this determination is done while the automatic parking control is performed and if the door of the vehicle is closed.
Toledo discloses a determination that is done while the automatic parking control is performed and if the door of the vehicle is closed [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60), and see Paragraph 0020 – discusses that step 60 can include the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause]. 

    PNG
    media_image3.png
    663
    447
    media_image3.png
    Greyscale

Figure 3 of Toledo
Toledo suggests that being able to resume the parking operation without having to manually reset the target parking space is an advantage [see Paragraph 0023]. It is recognized by one having ordinary skill in the art that this parking operation being held in the memory after an interruption and being able to resume the parking operation reduces the time compared to if a person had to manually reset the operation after an interruption.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the determinator with the determining intention to perform the automatic parking control by an operation from an exterior of the vehicle and the transition device with the standby state (holding device holds the target spot) when it is determined there is the intention to park by an operation from an exterior of the vehicle as taught by Jung while the automatic parking control is being performed as taught by Toledo in Toledo, see Paragraph 0023].

Referring to claim 6, Jung discloses the invention with respect to claim 3. Jung further discloses a determinator configured to determine whether or not a user of the vehicle has an intention to perform the automatic parking control by an operation from an exterior of the vehicle [see Column 10, lines 39-45 - discusses the controller 180 determining the intention of a remote parking operation]. Jung also discloses wherein said transition device is configured to change the automatic parking control into the standby state while allowing said holding device to hold the target parking position, on condition that it is determined that there is the intention [see Column 8, lines 66-67 and Column 9, lines 1-8 – discusses switching to a standby state when it is determined by the controller 180 that the driver has the intention to park the vehicle from an exterior of the vehicle, the controller 180 waits for the control signal from the remote control terminal to park the vehicle, see Column 11, lines 20-37 - discusses getting-off of a driver (i.e. opening and closing of a door (see Column 8, lines 42-47) before entering a target parking space and after setting the target parking space. The controller 180 then puts the vehicle in a standby state until the reception of a signal that allows the vehicle to continue parking in the target parking space, see Column 9, lines 9-21 - discusses a driver getting out of the vehicle and sending a remote control signal to park the vehicle, see Column 9, lines 52-56 - discusses the control signal being able to instruct the vehicle to park, see Figure 5 below].


    PNG
    media_image1.png
    182
    319
    media_image1.png
    Greyscale

Figure 5 of Jung

However, Jung fails to disclose that this determination is done while the automatic parking control is performed and if the door of the vehicle is closed.
Toledo discloses a determination that is done while the automatic parking control is performed and if the door of the vehicle is closed [see Figure 3 below - discusses pausing the automatic parking maneuver after it has started (step 60), and see Paragraph 0020 – discusses that step 60 can include the driver or passenger opening a door of the vehicle that causes the automatic parking system to pause]. 

    PNG
    media_image3.png
    663
    447
    media_image3.png
    Greyscale

Figure 3 of Toledo
Toledo suggests that being able to resume the parking operation without having to manually reset the target parking space is an advantage [see Paragraph 0023]. It is recognized by one having ordinary skill in the art that this parking operation being held in the memory after an interruption and being able to resume the parking operation reduces the time compared to if a person had to manually reset the operation after an interruption.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the determinator with the determining intention to perform the automatic parking control by an operation from an exterior of the vehicle and the transition device with the standby state (holding device holds the target spot) when it is determined there is the intention to park by an operation from an exterior of the vehicle as taught by Jung while the automatic parking control is being performed as taught by Toledo in Toledo, see Paragraph 0023].


U.S. Publication No. 2020/00369263 A1 discusses an interruption during the automatic parking procedure. The vehicle control device or the user sets a target parking spot and the control device also sets a drop off location where the operator can get out and remotely park the vehicle.

U.S. Publication No. 2020/0047745 A1 discusses an autonomous parking operation that can be commanded from inside or outside of the vehicle. Sensors determine if occupant is present inside vehicle after setting target parking spot. 

U.S. Patent No. 9,505,403 B2 discusses pausing an automatic parking maneuver to unload a vehicle with a button. The maneuver can be resumed once conditions are met (door closed). The operation can also be performed remotely. 

U.S. Patent No. 10,449,955 discusses an autonomous parking system that may be done remotely or within the vehicle.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665